United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-11307
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MAURICE JEFFRIES, also known as David Wayne Smith,

                                    Defendant-Appellant.


                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 2:02:CR-97-ALL-J
                        --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Maurice Jeffries has appealed the sentence imposed following

his jury conviction of possession with intent to distribute

cocaine and cocaine base.   Jeffries was sentenced to a 235-month

term of imprisonment and to a five-year period of supervised

release.   Jeffries contends that his sentence should be vacated

because it was imposed pursuant to an unconstitutional mandatory

guidelines system, contrary to United States v. Booker, 125
S. Ct. 738, 768–69 (2005), a so-called Fanfan error.      See United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-11307
                                 -2-

States v. Martinez-Lugo, 411 F.3d 597, 600 (5th Cir. 2005).       As

Jeffries concedes, our review is for plain error.     See United

States v. Mares, 402 F.3d 511, 520–21 (5th Cir. 2005), petition

for cert. filed (Mar. 31, 2005) (No. 04-9517).    Under the third

prong of the plain-error analysis, Jeffries must show that the

error affected his substantial rights.     See Martinez-Lugo, 411
F.3d at 600.    Jeffries does not contend that the error affected

the outcome of the proceedings and a review of the record does

not suggest otherwise.    See United States v. Inman, 411 F.3d 591,

595 (5th Cir. 2005); United States v. Bringier, 405 F.3d 310, 317

(5th Cir. 2005), petition for cert. filed (July 26, 2005) (No.

05-5535).

     Jeffries contends that prejudice should be presumed or that

a showing of prejudice should not be required because the error

was structural.    We have previously rejected this contention.

See Martinez-Lugo, 411 F.3d at 601; see also United States v.

Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005), petition for

cert. filed (July 11, 2005) (No. 05-5297).    Jeffries has not

shown that his substantial rights were affected because the

district court sentenced him pursuant to a mandatory guideline

scheme.    See Martinez-Lugo, 411 F.3d at 601.   The judgment is

AFFIRMED.

     Jeffries has filed a pro se motion for substitution of

counsel.    The motion is DENIED.   Because Jeffries is not entitled

to hybrid representation, the substantive issues raised by
                           No. 04-11307
                                -3-

Jeffries in his pro se filings have not been considered.   See

United States v. Ogbonna, 184 F.3d 447, 449 & n.1 (5th Cir.

1999); 5TH CIR. R. 28.7.

     AFFIRMED; MOTION DENIED.